DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on April 30th, 2021 in response to the Non-Final Office Action mailed on December 1st, 2020.  Per Applicant's response, Claims 1 & 16 have been cancelled & Claims 23-25 has been newly-added.  Claims 2, 5, 7, 13, & 18-19 remain cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 3-4, 6, 8-12, 14-15, 17, & 20-25 now remain for prosecution in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Claim Objections
Claims 1, 3-6, 8-12, 14-17, & 20-22 were previously objected to for minor informalities.  Applicant has provided some of the required corrections, but many issues still remain.
Claims 3-6, 8-12, 14-15, 17, & 20-25 are now objected to because of the following informalities:
Claim 4, line 2 should read “said at least one electronic power device includes”
Claim 6, line 6 should read “and remains wholly within”
Claim 9, line 2 should read “said paste material is”
Claim 12, line 32 should read “the at least one electronic power device”
Claim 21, lines 1-2 should read “wherein the material 
Claim 23, line 16 should read “its entire length are wholly within”
Claim 23, line 21 should read “and the at least one electronic power device providing for 
Claim 23, line 30 should read “to dissipate 


Claim Rejections - 35 USC § 112
Claim 22 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant has corrected the noted issues, but new issues have resulted from Applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8-12, 14-15, 17, 20-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “said at least one cooling fin extends axially from said recessed end wall portion and terminates substantially coextensively with the non-recessed portion of the end wall”; this limitation is indefinite for multiple reasons.  At the outset, it is noted that the phrases “said recessed end wall portion” and “the non-recessed portion” both lack antecedent basis.  The Examiner would refer Applicant to the claim objection noted above, which suggest corrections for this language.  Furthermore, is not clear what is meant by the term “substantially coextensively”.  The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, it is not clear what particular structure is required by “substantially coextensive”.  In other words, how substantially coextensive”?  The claims and specification do not answer this.  Therefore, for examination purposes herein, the Examiner has interpreted this phrasing as simply requiring the free ends of the at least one cooling fin to overlap the end wall of the cup-shaped lid.
Claim 6 recites the limitation "the recessed portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “a closed peripheral wall”, and later in the claim, recites “an end closure wall…closing off the first end edge of said peripheral wall”; this limitation renders the required structure unclear.  In particular, it is not understood how the peripheral wall itself can be “closed” while at the same time being closed by an end closure wall.  Given Figures 1-2 of the originally filed specification, it appears that the peripheral wall is open at both ends, wherein one end is closed off by an end closure wall.  In other words, the peripheral wall itself is not closed, but rather is closed off by the end closure wall.  However, the Examiner can only guess at Applicant’s true intent here, and as such, Claim 12 is rendered indefinite.  Applicant’s clarification is required.
Claim 12 recites the limitation "the second peripheral edge" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the electronic power device which produces most of the heat to be dissipated”; this limitation renders the claim indefinite.  At the outset, it is noted that the term "most" in claim 12 is a relative term which renders the claim indefinite.  The term "most" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that Applicant’s specification states this limitation verbatim, but does not clarify the meaning of “most” in regards to how much heat may (or may not) come from other elements.  This renders Claim 12 indefinite.  
Claim 17 recites the limitation "the non-recessed portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
a closed peripheral wall”, and later in the claim, recites “an end wall…closing off the first end edge of said peripheral wall”; this limitation renders the required structure unclear.  In particular, it is not understood how the peripheral wall itself can be “closed” while at the same time being closed by an end closure wall.  Given Figures 1-2 of the originally filed specification, it appears that the peripheral wall is open at both ends, wherein one end is closed off by an end closure wall.  In other words, the peripheral wall itself is not closed, but rather is closed off by the end wall.  However, the Examiner can only guess at Applicant’s true intent here, and as such, Claim 23 is rendered indefinite.  Applicant’s clarification is required.
Claim 23 recites “the at least one electronic power device producing most of the heat to be dissipated”; this limitation renders the claim indefinite.  At the outset, it is noted that the term "most" in claim 12 is a relative term which renders the claim indefinite.  The term "most" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that Applicant’s specification states this limitation verbatim, but does not clarify the meaning of “most” in regards to how much heat may (or may not) come from other elements.  This renders Claim 12 indefinite.  
Appropriate corrections are required.

Response to Arguments
Applicant's arguments filed April 30th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Hoj discloses a system for dissipation of heat from an "electric connection between the motor-side earthing contact and the plug-side or socket-side earthing contact" by placing the electrical connection outside of the terminal box. This is completely different from the concept of Staehr, which the Examiner seeks to combine with Hoj.  Hoj is concerned about keeping the heat created by the "electric connection between the motor-side earthing contact and the plug-side or socket-side earthing contact" outside of the terminal box, where the electronic elements are held. According to Hoj, this arrangement results in "the thermal coupling between the motor housing and the terminal box via the earthing, which is inherent of the state of the art" being "largely avoided", thus accomplishing Hoj's desired result of protecting the electronic elements in the compartment formed by the "cup-shaped lid" in applicant's system. Staehr, on the other hand, is interested in removing the heat from a "sealed" terminal box containing the electronic components (see Col. 1, lines 45-47). However Staehr does it differently from the structure applicant has designed for removing heat generated by the "electronic power devices" in the "compartment" formed by the cup- shaped lid, which covers the motor body of a pump”, the Examiner must respectfully disagree.  Applicant seems to ultimately be arguing that Hoj is not properly combinable with Staehr due to their supposedly “different” means of dissipating heat.  This argument is not well taken.  At the outset, Applicant argues that Hoj dissipates heat from his electric motor via a specific electrical connection between contacts and their arrangement at least partially outside of the motor housing.  However, although Applicant is correct on this point, Applicant’s argument that Hoj and Staehr are not properly combinable fails.  The Examiner respectfully notes that Hoj clearly discloses that “On account of the solution according to the invention, one succeeds in the terminal box, in particular the heat-sensitive components arranged therein, being subjected to a lower thermal loading, since the thermal conduction divides between the motor housing which leads away the waste heat arising in the motor, in as much as it is effected via the earthing contact, so that only a part of the heat led via the earthing contact is led into the terminal box” (para. 7).  In these disclosures, it becomes apparent that Hoj’s ultimate goal is to dissipate heat from the heat-sensitive electrical components within the terminal box portion of the motor housing.  In other 

In regards to Applicant’s argument that “Staehr requires that the electronic component connected to the "exterior vaned surface" be located in a separate chamber, that extends exteriorly laterally outside of the terminal box, which is axially aligned with the motor rotor, thereby expanding the footprint of the electrically driven pump, which is designed to be small”, the Examiner must respectfully disagree.  Applicant ultimately argues that because Staehr’s fin location is offset laterally, the combination fails.  This argument is not well taken.   At the outset, the Examiner reminds Applicant that the “terminal box” in both Hoj and Staehr has been interpreted as forming a portion of the motor body (or motor body wall, as in Claim 23).  As such, in both references, the lid does not extend beyond the lateral dimensions of the motor body/wall.  In other words, neither reference (including Staehr) “expands the footprint of the electrically driven pump”, as argued by Applicant.  As such, this argument is not persuasive.  Applicant alleges that Staehr “requires” the electronic components to be located in a separate offset chamber, but this appears to be unfounded, as the Examiner could not find any disclosure in Staehr suggesting such a “requirement”.  More accurately, Staehr’s goal is to arrange the recess/fins of the lid 12’ to be adjacent the heat-producing electrical devices 14.  In Figure 2, they are at the side, but this is not required or necessitated in Staehr as far as the Examiner understands.  The 

In regards to Applicant’s argument that “Staehr admits that when dealing with "regions of a circuit board or an arrangement of electronic components, at which particularly much waste heat is produced, and for example it is herein the case of power switches of the electronics", Staehr prefers the "embodiment according to FIG.3", the Examiner must respectfully note that this argument appears to be irrelevant.  Applicant ultimately alleges that Staehr’s Figure 3 embodiment is a preferred embodiment, but this argument is not well taken.  Staehr clearly discloses an embodiment (Fig. 2) having Applicant’s recited structure (i.e. recess and fins).  In other words, Staehr never teaches away from the arrangement shown in Figure 2.  Whether this embodiment is Staehr’s most preferred embodiment or not is irrelevant as it relates to the proposed combination at hand.

In regards to Applicant’s argument that “a combination of the two will result in a sealed terminal box with the heat dissipation being carried out in peripherally extending chambers containing a part of electronic board and another chamber containing the electrical ground connection”, the Examiner must respectfully disagree, and would direct Applicant to the responses above.  As noted above, Applicant ultimately alleges that Staehr “requires” the electronic components to be located in a separate offset chamber, thereby expanding the motor body dimensions, but this appears to be unfounded, as the Examiner could not find any disclosure in Staehr suggesting such a “requirement”.  More accurately, 

In regards to Applicant’s argument that “with respect to Claim 8, defining a hole through the end wall of the cup- shaped lid (see Figs 1 and 3 of the present application), clearly distinguishes from the "hermetically sealed" or "completely closed" compartment of the Staehr reference (see Staehr Col. 2, 11 23-25 and Col. 6, 11 36-38)”, the Examiner must respectfully disagree.  Applicant appears to be arguing the references individually without regard to the combination as a whole.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner reminds Applicant that Staehr has not been applied for teaching a lid with an opening in the end wall of the cup-shaped lid.  This is because Hoj already teaches this feature (see the previous office action, as well as the updated rejections below).  Stated another way, Staehr’s hermetic seal is irrelevant as it relates to the proposed combination at hand.  The only element from Staehr being utilized in the proposed combination is his use of a recess/finned region on the lid directly . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 3-4, 6, 8, 10, 12, 17, & 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030124 to Hoj et al. in view of US 8,598,753 to Staehr.
In regards to independent Claims 12 & 23, and with particular reference to Figures 1, 4, & 6, Hoj et al. (Hoj) discloses:

(12)	A fluid circulator (“heat circulation pump”; Abstract) with a motor-driven pump, for the movement of a fluid in heating and/or cooling systems (Abstract) comprising: a pump body (1) comprising an impeller (5) for the movement of said fluid; a motor body (8, 12) comprising an electric motor (“an electric motor”; Abstract; para. 31) for putting said impeller into rotation around a rotation axis (9); at least one electronic board support at least one electronic power device for controlling said circulator; an end cover (29) for said motor body (Fig. 4); said end cover being a cup-shaped lid (apparent in Fig. 6) comprising a closed peripheral wall (adjacent lead line 30 in Fig. 6) extending axially and having a first end edge and a second end edge (Fig. 4), and an end closure wall (at lead line 29 in Fig. 6) extending transversely to the close peripheral wall and closing off the first end edge (i.e. an upper edge) of said peripheral wall, the second end edge (i.e. a lower edge) of the closed peripheral wall defining an open mouth connected to the motor body to form an electronics compartment surrounded by the closed peripheral wall and the end wall and the motor body (Fig. 6), with the second peripheral edge being joined to the motor body (apparent in Figs. 1, 4, & 6); no portion of the peripheral wall or the end closure wall extending transversely beyond the motor body (apparent in Figs. 1, 4, & 6); the electronics compartment encloses said at least one electronic board and the at least one consisting of plastic”; para. 36); the at least one electronic power device is mounted onto said at least one electronic board so as to extend toward said end closure wall of said cup-shaped lid (para. 42 and clearly seen in Fig. 4)

	(23)	A fluid circulator (“heat circulation pump”; Abstract) comprising: a pump body (1) comprising an impeller (5) for the movement of a fluid; a motor body (8, 12) comprising an electric motor (“an electric motor”; Abstract; para. 31) comprising a rotor (6; Fig. 6) connected to said impeller (via shaft 9) for putting said impeller into rotation around a rotation axis (13), a stator (para. 31; “stator”) surrounding the rotor and a peripheral motor body wall (i.e. the peripheral walls at lead lines 8 and 12; seen best in Figs. 1, 3, & 6) surrounding the periphery of the stator and having a first end edge (i.e. bottom edge of wall 8, as seen in Fig. 6) connected to the pump body and a second end edge (i.e. top edge of wall 12, at lead line 30, as seen in Fig. 6) distal from the impeller (apparent in Fig. 6); the peripheral motor body wall extending axially between the first and the second end edges (apparent in Figs. 1, 3, & 6); a cup-shaped lid (29) comprising a closed peripheral wall extending axially and having a first end edge (i.e. upper edge) and a second end edge (i.e. lower edge) (the upper and lower edges are clearly seen in Fig. 6), the closed peripheral wall extending axially between the first and second end edges of the closed peripheral wall (apparent in Fig. 6), and an end wall (at lead line 29 in Fig. 6) extending transversely to the closed peripheral wall and closing off the first end edge of said peripheral wall (apparent in Fig. 6), the second end edge of the peripheral wall defining an open mouth and being connected to the second end edge of the peripheral motor body wall (at wall 12, as seen in Fig. 6) to form a motor control compartment surrounded by the closed peripheral for the motor control”); the at least one electronic power device being mounted onto said at least one electronic board and extending therefrom towards an opposing portion of the end wall of said cup- shaped lid (this is apparent in Fig. 4); the cup-shaped lid being formed of a plastic synthetic material which is capable of being processed by injection molding (“consisting of plastic”; para. 36); 

	Although Hoj discloses the majority of Applicant’s claimed invention, he does not further disclose that at least one portion (the “opposing portion”, in Claim 23) of the closure wall (29) is recessed towards said electronic board/power device and externally provided with at least one cooling fin extended in parallel to said rotation axis to form a heat sink, the recessed portion of said closure wall not exceeding half of said closure wall, wherein a layer of a paste material designed to conduct heat, is provided in contact between the at least one electronic power device and the recessed portion of said end wall, the at least one electronic power device producing most of the heat to be dissipated, as claimed.
	However, such an arrangement is well known in the art of motor-driven impeller pumps, as shown by Staehr (discussed in the previous office action).  In particular, Staehr (Fig. 2) discloses another the electronic component 14 bears on the inner side of the cover 12', so that there, one may ensure a direct thermal transition to the cover 12' and thus to the cooling ribs 18. There too, a thermally conductive medium may be arranged between the electronic component 14 and the cover 12', in order to improve the thermal transition.  Therefore, to one of ordinary skill desiring a fluid circulation pump with improved cooling of the control electronics, it would have been obvious to utilize the techniques disclosed in Staehr in combination with those seen in Hoj in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Hoj’s lid 29 to include the recess/fin structure and associated thermal paste of Staehr at the location of the electronic components on Hoj’s board 26 (location seen best in Fig. 4) in order to obtain predictable results; those results being greatly improved heat radiation from the electrical components outward through the lid 29 and associated cooling fins, thereby ensuring that the board and its associated components (which produce most of the heat to be dissipated) do not overheat during use.

	In regards to Claim 3, Hoj as modified by Staehr discloses that the at least one fin (18) extends axially from the recessed end wall portion (as seen in Fig. 2 of Staehr) and terminate substantially coextensively with the non-recessed portion of the end wall of the lid (see the 112b rejection above; the free ends of the fins 18 are located within the plane of the bottom wall 12’).
In regards to Claim 4, Hoj’s at least one electronic power device includes IGBT semiconductor components (“electrical and electronic components of the motor control”; “frequency converter”; para. 42).
In regards to Claim 6, Hoj’s cup-shaped lid 29 has dimensions in all directions transverse to the rotation axis (these transverse dimensions are apparent in Figs. 1, 4, & 6) that are free of projections extending beyond the dimensions of the motor body transverse to the rotation axis (apparent in Figs. 1, 4, & 6) so that the at least one cooling fin 18 (from Staehr) extends axially from the recessed portion of 
In regards to Claim 8, Hoj discloses that the end wall of the cup-shaped lid 29 has a central hole (Fig. 4) for accessing a rear end of a protection sleeve (31) of the rotor (6) (para. 46) and a covering insert (42) inserted in a depressed seat (seen in Figs. 3-4) formed on the external surface of the bottom wall of the lid (29) (para. 46).  
In regards to Claim 10, Hoj depicts electrical connectors (terminals within socket 40) connected to the electronic board (seen in Fig. 4), wherein with respect to a middle axis (i.e. a vertical, bisecting axis when viewing Figure 4) of the circulator, said heat sink (18 from Staehr) would be located on the opposite side with respect to the connection electrical connectors (as seen in Fig. 4 of Hoj, the heat sink 18 would be located on the upper right region of the lid, opposite from the electrical connectors of socket 40 at the far left end of board 26).
	In regards to Claim 17, Staehr’s fins (18) are extended from the recessed portion of the closure wall (12’) up to the same level of the remaining portion of the closure wall (12’) of the lid (this is apparent in Fig. 2; see also Claim 3 above).  The same would remain when incorporated into Hoj’s lid 29, as described previously above.
In regards to Claim 22, Staehr makes clear that the fin (18) extends only axially from the recessed portion of the lid (12’) (apparent in Fig. 2).  The same would remain when incorporated into Hoj’s lid 29, as described previously above.
In regards to Claims 24-25, Staehr makes clear that the at least one cooling fin (18) comprises a plurality of fins (clearly seen in Fig. 2).

Claims 9 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoj-Staehr (applied above) in view of US 5,430,611 to Patel et al.
In regards to Claims 9 & 21, although Staehr discloses a heat conductive paste material as claimed, he does not further disclose that the paste is a silicone paste.
However, use of silicone-based thermal paste is vastly well known in the art of circuit boards, as shown by Patel et al. (Patel).  In particular, Patel (Fig. 1) discloses a circuit board substrate 11 having electronic components 13 mounted thereon so as to face a heat sink cover 17 in a similar manner to Staehr, and goes on to specifically disclose the use of a silicone-based thermal paste 19 disposed therebetween for conductive heat away from the components 13 (col. 4, lines 3-40).  Patel makes clear that silicon paste having metal particles therein has good thermal conductivity and provides good heat removing results.  Therefore, to one of ordinary skill desiring a motor-pump assembly with improved cooling performance, it would have been obvious to utilize the techniques disclosed in Patel in combination with those seen in Staehr in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have utilized silicone paste for Staehr’s thermal paste in order to obtain predictable results; those results being good thermal conductivity between the electronic components and the heat sink 18.

Claims 11 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoj-Staehr (applied above) in view of US 2013/0189134 to Irie et al.
In regards to Claims 11 & 15, Hoj as modified by Staehr discloses the fluid circulator according to Claims 12 & 23, but Hoj does not specify that his motor is a synchronous motor, as claimed.
However, as noted in the previous office action, Irie discloses another motor-driven fluid circulator/pump assembly in which a circuit board 23 controls operation of the electric motor 3, and goes on to specifically disclose a synchronous-type drive motor (Fig. 1; Irie discloses a 3-phase synchronous motor; “pump rotor 8 is integrally rotated based on the rotating magnetic field”; para. 66).  .

Claims 14 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoj-Staehr (applied above).
In regards to Claim 14, Staehr discloses that his heat conductive paste has high heat conductivity, but does not specifically disclose that it is “at least equal to that of steel”, as claimed.  Thus, Staehr discloses the claimed invention except for providing Applicant’s recited conductivity value.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a paste material having a conductivity greater than or equal to steel, as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
In regards to Claim 20, Staehr discloses that his heat conductive paste has a high heat conductivity, but does not disclose that it is “at least equal to that of aluminum alloy”.  Thus, Staehr discloses the claimed invention except for providing Applicant’s recited conductivity value.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a paste having a conductivity greater than or equal to aluminum alloy, as claimed, since it has In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC